Citation Nr: 1754267	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-02 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.  

2.  Entitlement to an initial rating in excess of 10 percent for hallux valgus of the right great toe.  

3.  Entitlement to an initial compensable rating for hallux valgus of the left great toe.  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to August 1991, January 2002 to December 2002, and March 2003 to November 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2014 the Board remanded these claims for a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in November 2014 and a transcript of that testimony is of record.

In April 2015 the Board again remanded the claims to obtain additional private clinical records and to afford the Veteran VA examinations.  In that remand it was noted that the issue of service connection for tinnitus has been raised by the record, during the November 2014 Board hearing, but had not been adjudicated and, so, that matter was referred for appropriate action.  38 C.F.R. § 19.9(b).  

Thereafter a September 2016 rating decision denied service connection for tinnitus, of which the Veteran and the attorney that represented him at that time were notified by letters of September 12, 2016.  However, no notice of disagreement (NOD) which would initiate an appeal has been received.  

A December 14, 2016 rating decision granted service connection for hearing loss of the left ear which was assigned an initial noncompensable disability rating, all effective July 7, 2016 (date of VA examination documenting a hearing loss in the left ear).  

In a May 26, 2017 letter the Veteran's prior representative, Kenneth LaVan, Attorney, withdrew from representing the Veteran and stated that the Veteran had obtained other representation, i.e., Adam Neidenberg, Attorney.  

Following a July 2016 supplemental statement of the case (SSOC), a VA Form 9 was filed in July 2017 in which a videoconference was requested to address the issues in that SSOC.  The Veteran was scheduled for such a hearing for September 14, 2017.  In September 2017 the Veteran's attorney requested a continuance of that scheduled hearing.  That videoconference was then rescheduled for November 7, 2017.  However, an October 31, 2017, Report of General Information reflects that the Veteran requested that his videoconference be cancelled and that his appeal be forwarded to the Board and this was confirmed in writing by his attorney by a letter of that same date.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has a hearing loss in the right ear by VA standards. 

2.  The Veteran is in receipt of the maximum schedular rating available for right foot hallux valgus.  

3.  The Veteran's symptoms of left foot hallux valgus more nearly approximate the criteria associated with the maximum schedular rating.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss in the right ear are not met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (West 2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).  

2. The criteria for a rating in excess of 10 percent for right foot hallux valgus have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280 (2017).

3. The criteria for a higher rating of 10 percent, but no more, for left foot hallux valgus have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify as to the claims for service connection, including the original claim for service connection for hearing loss, was satisfied by a July 2008 RO letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That same letter provided notice as to the claims for service connection for hallux valgus.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In June 30, 2010, the Veteran's attorney was provided with a complete copy of his claim file.  In March 2017 the Veteran's attorney was provided, on a compact disc, with records which had been requested.  

The Veteran's service treatment records (STRs) are on file, as are private clinical records.  

The Veteran was been afforded a VA examination as to the etiology of his claimed hearing loss.  The Veteran testified in support of his claims at a 2014 videoconference and a transcript thereof is on file.  See 38 C.F.R. § 3.103(c)(2).  

Following the videoconference the RO took the appropriate steps to comply with the 2015 Remand with respect to gathering supporting private clinical records and provided the Veteran with additional VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998).  

There has been no allegation that there is any deficiency with respect to any VA examination or as to the conduct of the Veteran's videoconference.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.  

Service Connection

Right Ear Hearing Loss

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when: (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or  (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1110, 1131; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a sensorineural hearing loss, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Legal Analysis

The Veteran's STRs are negative for hearing loss.  All audiometric testing revealed that the Veteran's threshold levels were 20 decibels (dbs.) or less from 500 to 6,000 Hertz (Hz).  

On VA audiology examination in June 2009 the Veteran's claim file was reviewed.  The examiner reported the findings of audiometric testing during the Veteran's military service from August 1989 to July 2002, at frequencies from 500 to 6,000 Hertz (Hz).  These show that his hearing acuity at all such frequencies was 15 decibels (dbs.) or less in the right ear.  It was observed that there had been a significant shift in thresholds in the left ear.  The Veteran reported that he often had to ask for people to repeat what they said and that he believed that he turned up the volume of appliances, compared to other listeners.  He reported that he had been activated for combat twice and served in Kosovo and Iraq, having served as an infantry unit leader and rifleman.  He had fired all types of weapons and was exposed to explosions.  He had been around trucks, helicopters, planes and artillery.  He had been given insert earplugs for hearing protection.  He denied occupational and recreational noise exposure as well as perforated eardrums, ear infections and known ototoxic medications.  

On current VA audiometric testing the Veteran's thresholds in the right ear from 500 to 4,000 Hz were all 25 dbs. or less.  His speech recognition score was 100 percent in each ear.  The examiner reported that puretone testing revealed normal hearing thresholds in each ear and word discrimination ability was excellent.  Even though military noise exposure was conceded, the diagnosis was that the Veteran had normal hearing sensitivity in each ear.  

At the 2014 videoconference the Veteran testified that he believed that since his 2009 examination his hearing acuity had diminished.  He turned up the volume of appliances and asked people to repeat themselves.  Page 13.  The Veteran testified that he had had two combat related deployments, in Kosovo in 2002 and the Persian Gulf in 2003.  Page 5.  He had not had any civilian occupational noise exposure.  Page 17.  

On official audiology evaluation in July 2016 the Veteran's electronic records were reviewed.  Puretone audiometric testing revealed his threshold levels in the right ear were 20 dbs. or less from 500 to 8,000 Hz.  The results were considered valid for rating purposes.  His speech discrimination ability, using the Maryland CNC word list, was 100 percent in each ear.  The diagnosis was that the Veteran had normal hearing in the right ear.  It was found that he had a sensorineural hearing loss in the left ear and it was opined that it was at least as likely as not caused by or a result of military service.  

Here, despite the inservice exposure to acoustic trauma and the Veteran's lay testimony attesting to his confirmed belief that he has a hearing loss in his right ear which is related to inservice acoustic trauma for which he should be compensated, the fact remains that VA has established objective criteria for determining the existence of a hearing loss.  In this case, repeated VA audiometric testing has shown that, unlike his service-connected hearing loss in the left ear, he does not meet the objective criteria in 38 C.F.R. § 3.385 for establishing that he has a hearing loss in the right ear.  

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board is cognizant of the holding of the Court in Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) which held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, as explained the most probative competent evidence demonstrates that the Veteran does not now, and has never had, a hearing loss by VA standards in the right ear.  

In the past the Court has observed that if VA examiners did not specifically state that the Veteran did not have a chronic disability at the time of filing a claim or afterwards, any Board determination that the symptoms of which he complained were acute and transitory, thus resolving without residual disability, constituted an unsupported medical determination in violation of Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  However, again, the evidence is clear that the Veteran has never had a hearing loss in the right ear. 

Thus, the Board finds that the preponderance of the probative evidence is against the claim for service connection for hearing loss in the right ear and, so, there is no reasonable doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 589 (1991).  It is not expected that all cases will show all findings specified; however, findings sufficiently characteristic to identify the diseases and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.




Legal Analysis

Historically, the Veteran's STRs reveal that on examination for enlistment into the Marine Corp Reserves in August 1989 it was found that the Veteran had mild, asymptomatic, pes planus.  

In May 1993 the Veteran injured the plantar surface of his right foot in a basketball game.  

A September 2007 STR shows that the Veteran was evaluated for a one month history of paresthesia and neuropathic pain of the distal left foot and ankle.  It was reported that he had noticed these symptoms while overseas, in Mongolia.  He had a history of bilateral bunions.  After an examination the assessment was paresthesia of the left distal leg of unknown etiology.  

A May 2002 inservice X-ray of the Veteran's left foot revealed mild metatarsal primus varus and mild hallux valgus but no bunion formation.  There were two old chip fracture fragments adjacent to the metatarsophalangeal (MP) joint of the great toe, medially.  Also in May 2002 it was noted that he complained of pain at the right great toe, and that he had bilateral bunions.  Another clinical record in May 2002 indicated that he injured his right foot, just below the right great toe when running an obstacle course.  

In June 2002 the Veteran had pain from bilateral bunions, greater on the right than the left.  The assessments were hallux valgus, greater on the right than the left, and bilateral pes planus.  He was to be scheduled for a right bunionectomy.  

On examination in July 2002 it was noted that the Veteran had bilateral bunions, medially.  

In November 2002 it was noted that the Veteran had injured his right ankle in September 2002.  The assessment was a possible fracture of the right malleolus versus a right ankle strain.  

A November 2002 service clinical note reflects that the Veteran had been seen by podiatry.  The diagnosis had been hallux valgus, greater on the right than the left, and pes planus.  It was noted that he was a surgical candidate.  

On examination in July 2003 the Veteran indicated that he needed to have a bunion removed.  

An August 2003 STR shows that the Veteran had a bunion at the right 1st metatarsophalangeal joint.  He had been evaluated by podiatry but an operation was delayed because of his duty status.  

VA Form 21-526, Application for Compensation, was received on July 14, 2008, in which the Veteran claimed compensation for both bilateral hearing loss and "bilateral feet condition."  

On VA examination of the Veteran's feet in May 2009 the Veteran reported having first experienced bilateral foot pain, swelling, and redness of both feet after he was activated with the Marines in 2001.  He attributed his condition to training exercises and marching while wearing boots.  He was treated during service for bilateral bunions and flat feet.  He was claiming service connection for these conditions.  He now complained of pain after walking a quarter mile, which was improved by resting but he did not take medication for pain.  He stated that his condition precluded running and participation in sports for the last 2 to 3 years.  He had many complaints related to his 1st MTP joints of each foot.  

It was reported that the examination was for hallux valgus but not for pes planus.  On examination there was hallux valgus of 10 degrees angulation of the 1st toe of the left foot and 20 degrees of dorsiflexion of the 1st toe of the right foot.  X-rays revealed bilateral hallux valgus, greater on the right than the left; and the longitudinal arches of the feet were maintained.  The radiological impression was bilateral hallux valgus.  The diagnosis after examination was bilateral hallux valgus, moderate on the right and mild on the left.  The examiner opined that the bilateral hallux valgus was likely related to the Veteran's bunions condition treated during service.  

An October 22, 2014 statement from A.W., DMP (a podiatrist) reflects that the Veteran was seen for the first time and for a lower extremity evaluation.  The Veteran had bilateral bunions which were slightly painful, greater on the right than the left.  He also had bilateral flat feet, which were also slightly painful.  He denied trauma to both lower extremities.  On examination he had bilateral pes planus with deformities associated with equinus.  There was mid-tarsal collapse, bilaterally.  There was hallux abducto valgus deformity, bilaterally, worst on the right.  There were normal joint mobility and range of motion studies.  X-rays showed an increase in the inter-metatarsal angle between the 1st and 2nd metatarsals, respectively.   The impressions were bilateral hallux abducto valgus deformities with associated hypermobility component; and bilateral pes planus deformities with associated equinus.  Orthotics were recommended for his pes planus.  The Veteran was advised to consider surgery when the pain from the structural deformities started to affect his activities of daily living.  

The Veteran testified at the 2014 videoconference that his hallux valgus caused pain when wearing shoes and particularly when standing.  He sometimes had numbness of his feet.  When not wearing shoes but while just standing he had a throbbing pain.  Page 6.  He had problems with range of motion.  If he tried to flex his foot in certain ways he would have numbness and he could no longer run or participate in athletic sports.  Walking caused a throbbing pain in his feet which sometimes went up to his knees.  Page 7.  He tried to avoid wearing shoes, which he was sometimes able to do when allowed to work from home as a consultant for a software company, but even wearing flip-flops caused foot pain.  Page 8.  

The Veteran testified that he was not currently receiving treatment for his bilateral hallux valgus.  He was given recently some topical numbing medications.  He had been told that short of getting surgery, his condition would keep deteriorating and it was up to him whether to have surgery but that eventually he would probably have to have surgery.  They had recommended orthotics and he had tried them but they did not alleviate his symptoms.  Page 8.  

The Veteran testified that he had been given orthotics during military service shortly prior to ending his military service but they had not provided much relief.  He would take over-the-counter (OTC) medications once in a while but he also had been give prescription pain medication.  Page 9.  He only took the prescription pain medication, Vicodin, when it was really needed.  Page 10.  His private physician, Dr. A.W., had recommended that the Veteran have surgery for his hallux valgus.  Page 11.  

On VA examination in July 2016 a VA nurse practitioner reviewed the evidence and, after a physical examination, stated that the Veteran's right and left foot hallux valgus had not been operated upon.  The Veteran stated he was fitted for orthotics, but did not currently use them.  It was stated that bilateral hallux valgus could increase pain in feet with prolonged standing.  This condition was generally a genetic condition with which someone was born.  The right and/or left foot hallux valgus did not cause any additional disability.  The functional impact that the Veteran's bilateral foot disability has on his ability to work was bilateral foot pain with prolonged standing or walking. 

In June 2017 a VA physician's assistant reviewed the evidence and opined that the Veteran's bilateral pes planus had pre-existed his military service.  It was also opined that it was less likely than not that pes planus was aggravated by the service-connected hallux valgus.  Rather, the opposite was more consistent in medical literature, i.e., pes planus, or flat feet, being the etiology or causation of hallux valgus.  It was noted that the Veteran first started to notice bilateral swelling and redness of both feet after he was activated with the marines in 2001.  He was treated on active duty for bilateral bunions and flat feet.  Pes planus pre-disposed a person to future foot conditions, due to abnormal weight distribution, with or without military service.  The effects of pes planus on foot dynamics were collapse of the medial longitudinal arch everted the calcaneus in relation to the talus, so that the foot pronated.  Affected patients usually also had: valgus position of the heel and forefoot (turned outwards); and pronation (rolling inwards) of the midfoot, usually referred to as 'hyperpronation.'  Hyperpronation moved the transmission of force medially as the weight was transferred forward on to the walking foot.  This could stretch the soft tissues behind the medial malleolus (the posterior tibial tendon and posterior tibial nerve) which could lead to tendinopathy and nerve entrapment.  The collapsed arch could also stretch the spring ligament and plantar fascia, leading to plantar fasciitis.  Compensatory abduction of the forefoot, together with altered transmission of weight frequently produce painful motion.  

Under Diagnostic Code 5280, unilateral hallux valgus will be rated as 10 percent disabling when it requires surgical operation with resection of the metatarsal head or if it is severe, meaning it is equivalent to amputation of the great toe.  This is the only disability rating available under Diagnostic Code 5280.  See 38 C.F.R. § 4.71a.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.

In Copeland v. McDonald, the Court held that "[f]or conditions that are not specifically listed in the Schedule, VA regulations provide that those conditions may be rated by analogy under the DC for "a closely related disease or injury."  38 C.F.R. § 4.20 (2017); see 38 C.F.R. § 4.27 ("When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, . . . ." (emphasis added)).  Where, however, a condition is listed in the schedule, rating by analogy is not appropriate.  In other words, "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'" Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (emphasis added)."  27 Vet. App. at 336-37.

As noted, the Veteran is assigned a 10 percent rating for his right foot hallux valgus under Diagnostic Code 5280.  This is the maximum rating available under this diagnostic code.  As the Veteran's right foot hallux valgus is a listed condition under Diagnostic Code 5280, VA has a duty to apply that diagnostic code to his disability and determine the appropriate disability rating.  In this case, the Veteran is already assigned the maximum rating available for his right foot hallux valgus.  In regard to the left foot hallux valgus, based on the lay evidence and the findings reported in the treatment records and VA examination reports, the Board finds that 
the Veteran's symptoms of left foot hallux valgus more nearly approximate the criteria associated with the maximum schedular rating.  Accordingly, the Veteran is entitled to higher rating of 10 percent, but no more, for left foot hallux valgus.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for hearing loss of the right ear is denied.

A rating in excess of 10 percent for right foot hallux valgus is denied. 

A higher rating of 10 percent for left foot hallux valgus is granted, subject to the law and regulations governing the award of monetary benefits. 



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


